Citation Nr: 0902072	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-38 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
to include as due to herbicide exposure, or as secondary to a 
service-connected disorder.

2.  Entitlement to service connection for a neurological 
disorder, claimed as peripheral neuropathy, to include as due 
to herbicide exposure, or as secondary to a service-connected 
disorder.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to February 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  A liver disorder is not shown by the medical evidence of 
record to be related to the veteran's military service, to 
include as due to herbicide exposure, or proximately related 
to a service-connected disorder.

2.  A neurological disorder is not shown by the medical 
evidence of record to be related to the veteran's military 
service, to include as due to herbicide exposure, or 
proximately related to a service-connected disorder.


CONCLUSIONS OF LAW

1.  A liver disorder was not incurred in, or aggravated by, 
active military service, and may not be presumed to have been 
so incurred, to include as a result of exposure to herbicides 
during service, or as the proximate result of a service-
connected disorder.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  A neurological disorder was not incurred in, or 
aggravated by, active military service, and may not be 
presumed to have been so incurred, to include as a result of 
exposure to herbicides during service, or as the proximate 
result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Notice of the 
regulations pertinent to service connection was not provided 
to the veteran prior to initial adjudication of the veteran's 
claim.  However, correspondence dated in September 2004 
notified the veteran of the regulations pertinent to service 
connection on direct, presumptive, and secondary bases; 
additional letters dated in November 2004 and April 2006 also 
provided this information, and were followed by 
readjudication in a September 2008 supplemental statement of 
the case.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in the April 2006 letter noted above.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-1209).; Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in June 2003 and 
July 2008.  38 C.F.R. § 3.159(c) (4).  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

Additionally, governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  "[S]ervice in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  38 
C.F.R. § 3.307(a) (6) (iii).  Additionally, VA regulations 
provide that, if a veteran was exposed to an herbicide agent 
during active service, presumptive service connection is 
warranted for chloracne or other acneform diseases consistent 
with chloracne, diabetes mellitus, type II; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. §§ 3.307, 3.309.

Liver Disorder

Review of the veteran's service personnel records shows that 
he had duty in Vietnam from October 1967 to November 1968.  
The September 2002 VA examination noted that the veteran 
reported being in close proximity to areas recently sprayed 
with herbicides, to include Agent Orange.  His service 
treatment records note only that in May 1967, the veteran, a 
medic in service, reported that he "spilled blood of [an] 
infectious hepatitis patient on [an] open sore."  The 
service treatment record further noted that the open sore was 
cleansed, and no further treatment was advised.  There is no 
other notation or reference to hepatitis or any other chronic 
liver disorder in service or on the February 1970 service 
separation examination.

The first postservice of abnormal liver function is dated in 
December 1996, when the veteran was noted to have liver 
function test (LFT) readings of 36 for the asparatate 
transaminase enzyme(AST, where the normal range was noted as 
0-37) and an abnormally high 51 for the alanine transaminase 
enzyme (ALT, where the normal range was noted as 0-40).  
April 2000 and June 2003 tests showed no evidence of 
hepatitis B or C antibodies, thus ruling out either of these 
disorders.  Further laboratory testing in March 2000, 
September 2000, and July 2001 continued to show normal AST 
values ranging from 29 to 34, and abnormally high ALT values 
ranging from 44 to 59.  The majority of evidence from that 
time through August 2006 shows that the veteran underwent 
several thorough workups to determine the etiology of his 
elevated LFTs, and was ultimately diagnosed with non-
alcoholic steatohepatitis (NASH).  The evidence of record 
also shows that his consistently high-normal AST values and 
abnormally-high ALT values were exacerbated during the 
periods where the veteran took simvistatin drugs for high 
cholesterol; from August 2002 to December 2003, values as 
high 52 for AST and 111 for ALT  were recorded.

Ultimately, the record shows that the veteran does not have 
hereditary hemachromatosis, as June 2003 VA laboratory 
testing revealed no "HFE" gene mutation, and is not 
currently diagnosed with either hepatitis B or C, as noted 
during both the June 2003 and July 2008 VA examinations.  
Moreover, the June 2003 VA examination noted that the veteran 
did not have autoimmune hepatitis, Wilson's disease, or 
antitrypsin disorder.  Accordingly, the issue for analysis is 
whether the veteran's currently diagnosed liver disorder, 
NASH, is related to his military service on a direct, 
presumptive, or secondary basis.

Service connection cannot be granted on a presumptive basis, 
as due to herbicide exposure, because no liver disorders, to 
include NASH, are among the diseases listed under 38 C.F.R. 
§ 3.309(e).  Accordingly, the veteran's claim for service 
connection, on a presumptive basis, must be denied as a 
matter of law.  However, even if a veteran is found not 
entitled to a regulatory presumption of service connection, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation).  The United States Court of Appeals for 
Veterans Claims has specifically held that the provisions of 
Combee are applicable in cases involving herbicide exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

However, service connection is also not warranted on a direct 
basis.  Initially, while cognizant of the May 1967 service 
treatment record showing that the veteran may have been 
exposed to the blood of an infectious hepatitis patient, the 
July 2008 VA examiner noted that there was no evidence that 
the veteran was currently diagnosed with infectious 
hepatitis, such as hepatitis C, and that the veteran's NASH 
was not a type of hepatitis that could be contracted through 
such exposure.  Moreover, the July 2008 VA examiner concluded 
that the veteran's NASH was not due to or the result of 
herbicide exposure in service, because the presumed herbicide 
exposure would have manifested prior to the first documented 
evidence of LFT abnormalities in December 1996.  Although the 
veteran's claim that his liver disorder is related to 
herbicide exposure, it is well established that a layperson 
without medical training, such as the veteran, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) 
(1).  

Finally, service connection for a liver disorder is not 
warranted on a secondary basis.  Both the June 2003 and the 
July 2008 VA examiners concluded that the veteran's NASH was 
not related to a service-connected disorder, because none of 
the veteran's service-connected disorders, tinnitus, 
prostatitis, varicocele, or residuals of testicle removal, 
were known to result in liver disorders.  Review of the 
remaining evidence of record does not reveal any opinions 
relating the veteran's liver disorder to a service-connected 
disorder.  For this reason, service connection for a liver 
disorder on a secondary basis is not warranted.

Because liver disorders are not among those diseases 
presumptively linked to herbicide exposure, and the evidence 
of record does not relate the veteran's liver disorder to his 
military service or to a service-connected disorder, the 
preponderance of the evidence is against his claim for 
service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Neurological Disorder

Review of the veteran's service personnel records shows that 
he had duty in Vietnam from October 1967 to November 1968.  
The September 2002 VA examination noted that the veteran 
reported being in close proximity to areas recently sprayed 
with herbicides, to include Agent Orange.  However, no 
evidence of a neurological disorder, or indication of 
neurologic abnormalities, was noted in service, to include on 
the veteran's February 1970 service separation examination.  
The first objective postservice evidence of neurological 
abnormalities is noted in a February 1995 private treatment 
record.  At that time, the veteran noted a history of left-
sided weakness beginning in 1981 when he was hospitalized for 
same; a full workup while an inpatient ruled out multiple 
sclerosis but failed to determine an etiology.  However, the 
next chronological record, a March 2000 private medical 
record, reiterated the 1981 hospitalization, but noted that 
the veteran "denied any recurrent symptoms during" the 19 
years since that episode.  Moreover, during the March 2000 
visit, the veteran stated he had not experienced any episodes 
of paresthesias, or weakness of the extremities.  Both the 
motor and sensory physical examinations were normal.  Later 
records dated through 2008 continued to note that the veteran 
experienced intermittent episodes of left and/or right sided 
upper extremity weakness, with only one such episode 
occurring in the year prior to the July 2008 VA examination.  

Based on a thorough review of the evidence of record, service 
connection cannot be granted on a presumptive basis, as due 
to herbicide exposure, because the neurological abnormalities 
noted in the evidence of record are not among the diseases 
listed under 38 C.F.R. § 3.309(e).  Although the veteran has 
asserted, to include in his May 2006 statement, that he has a 
diagnosis of peripheral neuropathy, which is among those 
diseases presumptively related to herbicide exposure, such a 
diagnosis is not shown.  A November 2002 electromyelogram was 
normal with no evidence of peripheral neuropathy found, and 
the June 2003 VA examination found that the veteran's 
reported weakness did "not appear to fit the clinical 
findings of any well-described neurological illness."  
Moreover, the motor and sensory neurological examinations at 
the June 2003 and July 2008 VA examinations showed no 
abnormalities.  Accordingly, service connection for the 
claimed neurological disorder on a presumptive basis is not 
warranted.  However, as noted above, even if a veteran is 
found not entitled to a regulatory presumption of service 
connection, claims involving a possible nexus to herbicide 
exposure must still be reviewed to determine if service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

Service connection is also not warranted on a direct basis.  
The VA physicians conducting the VA examinations in June 2003 
and July 2008 considered the veteran's reports of 
intermittent, alternating bilateral upper extremity weakness 
to be a diagnosable disorder.  However, only the August 2008 
VA examiner gave an opinion as to the relationship between 
the neurological disorder and the veteran's military service, 
and he found that it would require speculation to relate the 
"episodic neurological symptoms" to the veteran's military 
service.  Although the veteran claims that his current 
neurological abnormalities are related to herbicide exposure, 
it is well established that a layperson without medical 
training, such as the veteran, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities.  See Espiritu, 2 Vet. App. at 494-95; see also 
38 C.F.R. § 3.159(a) (1).  

Finally, service connection for a neurological disorder is 
not warranted on a secondary basis, because the evidence does 
not show that the veteran's neurological disorder is related 
to a service-connected disorder.  As noted above, the June 
2003 VA examiner concluded that the veteran's reported 
weakness did "not appear to fit the clinical findings of any 
well-described neurological illness."  However, the examiner 
was able to state with certainty that it was not likely that 
the neurological symptoms the veteran reported were related 
to a service-connected disorder.  This opinion and the July 
2008 VA opinion stating that it would require speculation to 
determine the etiology of the veteran's "episodic 
neurological symptoms" are the only objective medical 
opinions of record.  For this reason, service connection on a 
secondary basis is not warranted.

Because the veteran does not have a neurological disorder 
which is listed among the diseases presumptively linked to 
herbicide exposure, and the evidence of record does not 
relate the veteran's neurological disorder to his military 
service or to a service-connected disorder, the preponderance 
of the evidence is against his claim for service connection.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a liver disorder is denied.

Service connection for a neurological disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


